 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.2


 
PROMISSORY NOTE


$50,000,000 June 18, 2009




FOR VALUE RECEIVED, AMERICA FIRST TAX EXEMPT INVESTORS, L.P., a publicly traded
Delaware limited partnership (“Borrower”), hereby promises to pay to the order
of BANK OF AMERICA, N.A., a national banking association (together with any and
all of its successors and assigns and/or any other holder of this Note,
“Lender”), without offset, in immediately available funds in lawful money of the
United States of America, at DC9-909-02-02, 1801 K Street NW, 2nd Floor,
Washington, DC 20006, the principal sum of Fifty Million and No/100 Dollars
($50,000,000) (or the unpaid balance of all principal advanced against this
Note, if that amount is less), together with interest on the unpaid principal
balance of this Note from day to day outstanding as hereinafter provided.


Section 1.                   Payment Schedule and Maturity Date.


(a)         Interest Payments.  Prior to maturity, accrued and unpaid interest
shall be due and payable in arrears on the fifth (5th) day of each month
commencing on July 5, 2009.  Borrower shall use the interest payments made with
respect to the underlying Bonds (as defined in the Loan Agreement) to pay
interest coming due under this Note; provided, however, that Borrower’s
obligation to make monthly interest payments is absolute, and Borrower shall not
be relieved of such obligation if interest payments are not received by the
Collateral Agent (as defined in the Loan Agreement) with respect to the
Bonds.  Subject to the terms and conditions of the Loan Agreement and Borrower’s
payment obligations under this Note, Borrower may use interest payments made
with respect to the underlying Bonds that are in excess of the interest coming
due under this Note for any other uses that Borrower may elect.


(b)         Principal Payments.  Prior to maturity, Borrower shall make
principal payments on the fifth (5th) day of each October, January, April and
July, commencing on October 5, 2009, in the amounts set forth on Schedule 1(b)
attached hereto and incorporated herein, which amounts are intended to equal the
aggregate amount of sinking fund payments received by the Collateral Agent
during the preceding quarter with respect to certain of the underlying Bonds.


(c)         Maturity.  The entire principal balance of this Note then unpaid,
together with all accrued and unpaid interest and all other amounts payable
hereunder and under the other Loan Documents (as hereinafter defined), shall be
due and payable in full on June 30, 2010 (the “Maturity Date”), the final
maturity of this Note.


Section 1A                      Extension Option.  Lender shall grant a request
by Borrower to extend the Maturity Date of this Note to December 31, 2010 (the
“Extended Maturity Date”), upon and subject to the following terms and
conditions:


(a)           Unless otherwise agreed by Lender in writing:


(i)           Borrower shall request the extension, if at all, by written notice
to the Lender not more than ninety (90) days, and not less than forty-five (45)
days, prior to the Maturity Date.


(ii)           At the time of the request, and at the time of the extension,
there shall not exist any Event of Default, nor any condition or state of facts
which after notice and/or lapse of time would constitute an Event of Default.


(iii)           Current financial statements (dated not earlier than thirty (30)
days prior to the request for extension) regarding the Borrower, the General
Partner, the Project Owners (as defined in the Loan Agreement) and the Projects
(as defined in the Loan Agreement) and all other financial statements and other
information as may be required under the Loan Agreement, shall have been
submitted to the Lender within 15 Business Days of the request for extension,
and there shall not have occurred, in the reasonable opinion of the Lender, any
material adverse change in the business or financial condition of the Borrower
or its General Partner.


(iv)           Whether or not the extension becomes effective, Borrower shall
pay all out-of-pocket costs and expenses incurred by Lender in connection with
the proposed extension (pre- and post-closing), including appraisal fees,
environmental audit and reasonable attorneys’ fees actually incurred by Lender;
all such costs and expenses incurred up to the time of Lender’s written
agreement to the extension shall be due and payable prior to Lender’s execution
of that agreement (or if the proposed extension does not become effective, then
upon demand by Lender), and any future failure to pay such amounts shall
constitute a default under the Loan Documents.


(v)           The Loan-to-Value Ratio of the Bond Portfolio, determined by
Lender in accordance with the provisions of the Loan Agreement, shall be not
greater than 75% at the time of the extension.


(vi)           At the time of the request and the time of the extension, the
Projects shall then be performing in accordance with pro forma operating
statements provided to Lender by Borrower, and the Bond Portfolio shall then
satisfy a Debt Service Coverage Ratio of 1.1 to 1.0, determined by Lender in
accordance with the provisions of the Loan Agreement, or the Borrower may then
deposit additional cash collateral with the Lender to cause the Bond Portfolio
to be compliance with the Debt Service Coverage Ratio, as determined by the
Lender in accordance with the Loan Agreement or may rescind the request for
extension (in which case the Loan will mature on the Maturity Date).


(vii)              Without limiting the requirements of subsection (iv) above,
Borrower shall pay an extension fee to the Lender in an amount equal to fifty
(50) basis points of the then-outstanding principal balance of this Note.


If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.


(b)           All terms and conditions of the Loan Documents shall continue to
apply to the extended term except to the extent that the definition of “Maturity
Date” shall mean the “Extended Maturity Date”.


Section 2.                   Security; Loan Documents.  The security for this
Note includes the Loan and Security Agreement of even date herewith (as the same
may from time to time be amended, restated, modified or supplemented, the “Loan
Agreement”) by and among Borrower, Lender and Deutsche Bank Trust Company
Americas, as Collateral Agent, pursuant to which, among other things, Borrower
has pledged all of its rights, title and interest in and to the Bonds and
related collateral to the Lender.  This Note, the Loan Agreement and all other
documents now or hereafter securing, guaranteeing or executed in connection with
the loan evidenced by this Note (the “Loan”), as the same may from time to time
be amended, restated, modified or supplemented, are herein sometimes called
individually a “Loan Document” and together the “Loan Documents.”


Section 3.                   Interest Rate.


(a)         BBA LIBOR Daily Floating Rate.  The unpaid principal balance of this
Note from day to day outstanding which is not past due, shall bear interest at a
fluctuating rate of interest per annum equal to the BBA LIBOR Daily Floating
Rate for that day plus three hundred ninety (390) basis points per annum (the
“Note Rate”).  The “BBA LIBOR Daily Floating Rate” shall mean a fluctuating rate
of interest per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by Lender from time to time) as
determined for each Business Day at approximately 11:00 a.m. London time two (2)
London Banking Days prior to the date in question, for U.S. Dollar deposits (for
delivery on the first day of such interest period) with a one month term, as
adjusted from time to time in Lender’s sole discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs.  A “London
Banking Day” is a day on which banks in London are open for business and dealing
in offshore dollars.  Interest shall be computed for the actual number of days
which have elapsed, on the basis of a 360-day year.


(b)           Alternative Rates.  Lender may notify Borrower if the BBA LIBOR
Daily Floating Rate is not available for any reason, or if Lender determines
that no adequate basis exists for determining the BBA LIBOR Daily Floating Rate,
or that the BBA LIBOR Daily Floating Rate will not adequately and fairly reflect
the cost to Lender of funding the Loan, or that any applicable Law or regulation
or compliance therewith by Lender prohibits or restricts or makes impossible the
charging of interest based on the BBA LIBOR Daily Floating Rate.  If Lender so
notifies Borrower, then interest shall accrue and be payable on the unpaid
principal balance of this Note at a fluctuating rate of interest equal to the
Prime Rate of Lender plus one hundred (100) basis points per annum, from the
date of such notification by Lender until Lender notifies Borrower that the
circumstances giving rise to such suspension no longer exist, or until the
Maturity Date of this Note (whether by acceleration, declaration, extension or
otherwise), whichever is earlier to occur.  The term “Prime Rate” means, on any
day, the rate of interest per annum then most recently established by Lender as
its “prime rate.”  Any such rate is a general reference rate of interest, may
not be related to any other rate, and may not be the lowest or best rate
actually charged by Lender to any customer or a favored rate and may not
correspond with future increases or decreases in interest rates charged by other
lenders or market rates in general, and Lender may make various business or
other loans at rates of interest having no relationship to such rate.  Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of a change in Lender’s Prime Rate.  If
Lender (including any subsequent holder of this Note) ceases to exist or to
establish or publish a prime rate from which the Prime Rate is then determined,
the applicable variable rate from which the Prime Rate is determined thereafter
shall be instead the prime rate reported in The Wall Street Journal (or the
average prime rate if a high and a low prime rate are therein reported), and the
Prime Rate shall change without notice with each change in such prime rate as of
the date such change is reported.


(c)           Past Due Rate.  If any amount payable by Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
such amount shall thereafter bear interest at the Past Due Rate (as defined
below) to the fullest extent permitted by applicable Law.  Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable on demand, at a fluctuating rate per annum (the “Past Due Rate”)
equal to the Note Rate plus four hundred (400) basis points.


Section 4                      Prepayment.  Borrower may prepay the principal
balance of this Note, in full at any time or in part from time to time, without
fee, premium or penalty, provided that: (a) Lender shall have actually received
from Borrower 30 days prior written notice of (i) Borrower’s intent to prepay,
(ii) the amount of principal which will be prepaid (the “Prepaid Principal”),
and (iii) the date on which the prepayment will be made; (b) subject to Section
3.10 of the Loan Agreement, each prepayment shall be in the amount of $1,000 or
a larger integral multiple of $1,000 (unless the prepayment retires the
outstanding balance of this Note in full); and (c) each prepayment shall be in
the amount of 100% of the Prepaid Principal, plus accrued unpaid interest
thereon to the date of prepayment, plus any other sums which have become due to
Lender under the Loan Documents on or before the date of prepayment but have not
been paid.  The provisions of this Section 4 shall not be construed to limit
Borrower’s obligations under Section 3.10 of the Loan Agreement.


Section 5.                   Late Charges.  If Borrower shall fail to make any
payment under the terms of this Note (other than the payment due at maturity)
within fifteen (15) days after the date such payment is due, Borrower shall pay
to Lender on demand a late charge equal to four percent (4%) of the amount of
such payment.  Such fifteen (15) day period shall not be construed as in any way
extending the due date of any payment.  The late charge is imposed for the
purpose of defraying the expenses of Lender incident to handling such delinquent
payment.  This charge shall be in addition to, and not in lieu of, any other
amount that Lender may be entitled to receive or action that Lender may be
authorized to take as a result of such late payment.


Section 6.                   Certain Provisions Regarding Payments.  Subject to
Section 3.10 of the Loan Agreement, all payments made under this Note shall be
applied, to the extent thereof, to late charges, to accrued but unpaid interest,
to unpaid principal, and to any other sums due and unpaid to Lender under the
Loan Documents, in such manner and order as Lender may elect in its sole
discretion, any instructions from Borrower or anyone else to the contrary
notwithstanding.  Remittances shall be made without offset, demand,
counterclaim, deduction, or recoupment (each of which is hereby waived) and
shall be accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks.  Acceptance by Lender of any payment in an amount less than the amount
then due on any indebtedness shall be deemed an acceptance on account only,
notwithstanding any notation on or accompanying such partial payment to the
contrary, and shall not in any way (a) waive or excuse the existence of an Event
of Default (as hereinafter defined), (b) waive, impair or extinguish any right
or remedy available to Lender hereunder or under the other Loan Documents, or
(c) waive the requirement of punctual payment and performance or constitute a
novation in any respect.  Payments received after 2:00 p.m. shall be deemed to
be received on, and shall be posted as of, the following Business Day.  Whenever
any payment under this Note or any other Loan Document falls due on a day which
is not a Business Day, such payment may be made on the next succeeding Business
Day.


Section 7.                   Events of Default.  The occurrence of any one or
more of the following shall constitute an “Event of Default” under this Note:


(a)         Borrower fails to pay within ten (10) Business Days of when due and
payable any amounts payable by Borrower to Lender under the terms of this Note.


(b)         Any other covenant, agreement or condition in this Note is not fully
and timely performed, observed or kept in any material respects, subject to any
applicable grace or cure period.


(c)         An Event of Default (as therein defined) occurs under any of the
Loan Documents other than this Note (subject to any applicable grace or cure
period).


Section 8.                   Remedies.  Upon the occurrence of an Event of
Default, Lender may at any time thereafter exercise any one or more of the
following rights, powers and remedies:


(a)         Lender may accelerate the Maturity Date and declare the unpaid
principal balance and accrued but unpaid interest on this Note, and all other
amounts payable hereunder and under the other Loan Documents, at once due and
payable, and upon such declaration the same shall at once be due and payable.


(b)         Lender may set off the amount due against any and all accounts,
credits, money, securities or other property now or hereafter on deposit with,
held by or in the possession of Lender to the credit or for the account of
Borrower, without notice to or the consent of Borrower.


(c)         Lender may exercise, and may direct the Collateral Agent to
exercise, any of its or their other rights, powers and remedies under the Loan
Documents or at law or in equity.


Section 9.                   Remedies Cumulative.  All of the rights and
remedies of Lender and the Collateral Agent under this Note and the other Loan
Documents are cumulative of each other and of any and all other rights at law or
in equity, and the exercise by Lender and/or the Collateral Agent of any one or
more of such rights and remedies shall not preclude the simultaneous or later
exercise by Lender and/or the Collateral Agent of any or all such other rights
and remedies.  No single or partial exercise of any right or remedy shall
exhaust it or preclude any other or further exercise thereof, and every right
and remedy may be exercised at any time and from time to time.  No failure by
Lender or the Collateral Agent to exercise, nor delay in exercising, any right
or remedy shall operate as a waiver of such right or remedy or as a waiver of
any Event of Default.


Section 10.                      Costs and Expenses of Enforcement.  Borrower
agrees to pay to Lender on demand all costs and expenses incurred by Lender
and/or the Collateral Agent in seeking to collect this Note or to enforce any of
Lender’s rights and remedies under the Loan Documents, including court costs and
reasonable attorneys’ fees and expenses, whether or not suit is filed hereon, or
whether in connection with bankruptcy, insolvency or appeal.


Section 11.                      Service of Process.  Borrower hereby
irrevocably designates and appoints Thomas McLeay, 1004 Farnam Street, Suite
400, Omaha, Nebraska 68102, as Borrower’s authorized agent to accept and
acknowledge on Borrower’s behalf service of any and all process that may be
served in any suit, action, or proceeding instituted in connection with this
Note in any state or federal court sitting in the State of Maryland.  If such
agent shall cease so to act, Borrower shall irrevocably designate and appoint
without delay another such agent in the State of Maryland satisfactory to Lender
and shall promptly deliver to Lender evidence in writing of such agent’s
acceptance of such appointment and its agreement that such appointment shall be
irrevocable.


Borrower hereby consents to process being served in any suit, action, or
proceeding instituted in connection with this Note by (a) the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to
Borrower and (b) serving a copy thereof upon the agent hereinabove designated
and appointed by Borrower as Borrower’s agent for service of process.  Borrower
irrevocably agrees that such service shall be deemed to be service of process
upon Borrower in any such suit, action, or proceeding.  Nothing in this Note
shall affect the right of Lender to serve process in any manner otherwise
permitted by law and nothing in this Note will limit the right of Lender
otherwise to bring proceedings against Borrower in the courts of any
jurisdiction or jurisdictions, subject to any provision or agreement for
arbitration or dispute resolution set forth in the Loan Agreement.


Section 12.                      Heirs, Successors and Assigns.  The terms of
this Note and of the other Loan Documents shall bind and inure to the benefit of
the heirs, devisees, representatives, successors and assigns of the
parties.  The foregoing sentence shall not be construed to permit Borrower to
assign the Loan except as otherwise permitted under the Loan Documents.


Section 13.                      General Provisions.  Time is of the essence
with respect to Borrower’s obligations under this Note.  If more than one person
or entity executes this Note as Borrower, all of said parties shall be jointly
and severally liable for payment of the indebtedness evidenced hereby.  Borrower
and each party executing this Note as Borrower hereby severally (a) waive
demand, presentment for payment, notice of dishonor and of nonpayment, protest,
notice of protest, notice of intent to accelerate, notice of acceleration and
all other notices (except any notices which are specifically required by this
Note or any other Loan Document), filing of suit and diligence in collecting
this Note or enforcing any of the security herefor; (b) agree to any
substitution, subordination, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon; (c) agree that
neither the Lender nor the Collateral Agent shall be required first to institute
suit or exhaust its remedies hereon against Borrower or others liable or to
become liable hereon or to perfect or enforce its rights against them or any
security herefor; (d) consent to any extensions or postponements of time of
payment of this Note for any period or periods of time and to any partial
payments, before or after maturity, and to any other indulgences with respect
hereto, without notice thereof to any of them; and (e) submit (and waive all
rights to object) to non-exclusive personal jurisdiction of any state or federal
court sitting in the State of Maryland for the enforcement of any and all
obligations under this Note and the other Loan Documents; (f) waive the benefit
of all homestead and similar exemptions as to this Note; (g) agree that their
liability under this Note shall not be affected or impaired by any determination
that any title, security interest or lien taken by Lender to secure this Note is
invalid or unperfected; and (h) hereby subordinate to the Loan and the Loan
Documents any and all rights against each other obligor hereunder, if any, and
any security for the payment of this Note, whether by subrogation, agreement or
otherwise, until this Note is paid in full.  A determination that any provision
of this Note is unenforceable or invalid shall not affect the enforceability or
validity of any other provision and the determination that the application of
any provision of this Note to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.  This Note may not be amended
except in a writing specifically intended for such purpose and executed by the
party against whom enforcement of the amendment is sought.  Captions and
headings in this Note are for convenience only and shall be disregarded in
construing it.  This Note and its validity, enforcement and interpretation shall
be governed by the laws of the State of Maryland (without regard to any
principles of conflicts of laws) and applicable United States federal
law.  Whenever a time of day is referred to herein, unless otherwise specified
such time shall be the local time of the place where payment of this Note is to
be made.  The term “Business Day” shall mean a day on which Lender is open for
the conduct of substantially all of its banking business at its office in the
city in which this Note is payable (excluding Saturdays and
Sundays).  Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Loan Agreement.  The words “include” and
“including” shall be interpreted as if followed by the words “without
limitation.”


Section 14.                      Notices.  Any notice, request, or demand to or
upon Borrower or Lender shall be deemed to have been properly given or made when
delivered in accordance with the terms of the Loan Agreement regarding notices.


Section 15.                      No Usury.  It is expressly stipulated and
agreed to be the intent of Borrower and Lender at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan
Documents.  If applicable state or federal law should at any time be judicially
interpreted so as to render usurious any amount called for under this Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved, or received with respect to the Loan, or if Lender’s exercise of the
option to accelerate the Maturity Date or Extended Maturity Date, if applicable,
or if any prepayment by Borrower results in Borrower having paid any interest in
excess of that permitted by applicable law, then it is Lender’s express intent
that all excess amounts theretofore collected by Lender shall be credited on the
principal balance of this Note and all other indebtedness secured by the Loan
Agreement, and the provisions of this Note and the other Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
documents, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or
thereunder.  All sums paid or agreed to be paid to Lender for the use or
forbearance of the Loan shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan.




[Signature Follows on Next Page]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
date first above written.


BORROWER:


AMERICA FIRST TAX EXEMPT INVESTORS, L.P.,
a Delaware limited partnership


By:           America First Capital Associates
Limited                                                                           Partnership
Two,
a Delaware limited partnership,
its General Partner


 
By:
The Burlington Capital Group LLC,

 
 
a Delaware limited liability company,

 
 
its General Partner

 
By: /s/ Michael J. Draper _____________________________ [SEAL]
 
Michael J. Draper
Chief Financial Officer
 


STATE OF Nebraska, COUNTY OF Douglas, TO WIT:


I HEREBY CERTIFY, that on this 15th day of June, 2009, before me, the
undersigned Notary Public of said State, personally appeared Michael J. Draper,
who acknowledged himself to be the Chief Financial Officer of The Burlington
Capital Group LLC, a Delaware limited liability company, the general partner of
America First Capital Associates Limited Partnership Two, a Delaware limited
partnership, the general partner of America First Tax Exempt Investors, L.P., a
Delaware limited partnership, known to me (or satisfactorily proven) to be the
person whose name is subscribed to the within instrument, and acknowledged that
he executed the same for the purposes therein contained as the duly authorized
Chief Financial Officer of said limited liability company, as general partner of
said limited partnership by signing the name of the limited liability company by
himself as Chief Financial Officer.


WITNESS my hand and Notarial Seal.


/s/ Michelle N. Leas
_______________________[SEAL]
Notary Public




My Commission Expires: 3/12/2013



 
 

--------------------------------------------------------------------------------

 

Schedule 1(b)


(Quarterly Principal Payments)


Payment Date
Payment Amount
October 5, 2009
$136,667.00
January 5, 2010
$154,333.00
April 5, 2010
$220,000.00
July 5, 2010, if applicable
$192,000.00
October 5, 2010, if applicable
$180,000.00
       










 
 

--------------------------------------------------------------------------------

 
